Citation Nr: 1443965	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  05-06 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder.

REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law

WITNESSES AT HEARING ON APPEAL

Veteran and A.C.

ATTORNEY FOR THE BOARD

J. Meawad, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1968 to December 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In February 2008, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In a decision in April 2008, the Board denied the claim for a higher rating for posttraumatic stress disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in July 2009, the Court granted a Joint Motion to Remand of the parties, the VA Secretary and the Veteran, and remanded the case to the Board for readjudication consistent with the Joint Motion.  

In July 2010, the Board remanded the claim for further development.

In a decision in September 2013, the Board granted a 50 percent disability rating for posttraumatic stress disorder prior to September 17, 2012, denied the claim for a rating higher than 50 percent for posttraumatic stress disorder from September 17, 2012.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in June 2014, the Court granted a Joint Motion to Remand of the parties, the VA Secretary and the Veteran, and remanded the case to the Board for readjudication consistent with the Joint Motion.  





In its decisions in April 2008 and in September 2013, the Board remanded the claim of service connection of chloracne.  As the RO has not had the opportunity to complete the requested development in accordance with the Board's remands, the claim is not fully developed for appellate review and the claim will not be decided in this decision.


FINDING OF FACT

From the effective date of service connection, posttraumatic stress disorder has been manifested by occupational and social impairment with reduced reliability and productivity under the General Rating Formula for Mental Disorders, including the symptoms associated with the diagnosis of posttraumatic stress disorder under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV) of the American Psychiatric Association, which is referred to in 38 C.F.R. § 4.130 (rating mental disorders), but not covered in the rating criteria.


CONCLUSION OF LAW

The criteria for an initial rating higher than 50 percent for posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

 In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On the initial rating for posttraumatic stress disorder, in January 2005, the RO provided pre-adjudication notice on the underlying claim of service connection, which substantially complied with the VCAA requirements.  Where, as here, service connection has been granted and an initial rating has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled. 



Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the initial rating does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. §  5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating for posttraumatic stress disorder, following the initial grant of service connection.  Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim. The RO has obtained service records, VA records, and private medical records. 

The Veteran was afforded VA examinations in September 2002, in December 2004, in August 2010, and in September 2012.  As the examination reports are based on review of the Veteran's history and described the disability in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disabilities in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts is required to comply with the duty to assist. 










REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating Criteria

Posttraumatic stress disorder is rated 50 percent under 38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders, Diagnostic Code 9411. 







Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, the criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The criteria for the next higher rating, 70 percent rating, are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, the criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The evidence considered in determining the level of impairment for posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  


Rather VA must consider all symptoms that affect the level of occupational and social impairment, including, if applicable, the symptoms of posttraumatic stress disorder identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).) 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness." DSM-IV at 32. 

GAF scores ranging from 61 to 70, for example, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

Evidence 

The Veteran was afforded a VA examination in September 2002.  The Veteran stated that he was married in 1970 and divorced in 1992 and that he had 3 sons.  Following service, the Veteran gave a history of working many jobs requiring manual labor, but he had been out of work since March 2002.  



The Veteran complained of trouble falling asleep and that when he did wake up he did a perimeter check.  The Veteran indicated that he got depressed, but not suicidal.  The VA examiner described the Veteran as fully oriented, but the Veteran had trouble with abstract thinking.  On mental status examination, the Veteran's affect was normal without delusions or hallucinations, memory and judgment were good, insight was minimal, and mood was mildly down.  The VA examiner found no evidence of a psychiatric disorder.

Private medical records from 2003 to 2004 show that the Veteran was treated for posttraumatic stress disorder.  In March 2003, he described symptoms of nightmares, recurrent dreams, and flashbacks.  He stated that he was becoming increasingly angry and that he had difficulty socializing with family and friends.  He had difficulty relating to his wife and he had withdrawn from her.  He had anger control problems which had resulted in verbal threats and violence.  He also reported drinking 3 to 4 beers a night.  The Veteran was prescribed medication for posttraumatic stress disorder in October 2004.  In November 2004, the Veteran reported having one DWI in 1984 and having a fight with his neighbors in 1995.  Both incidents resulted in one day in jail.  He also stated that he was laid off twice from Bell Helicopter, where he had been working on and off for 5 years.  On mental status examination, the Veteran's mood and affect were anxious and bland and the Veteran reported seeing shadows and hearing noises at night, but the examination was otherwise normal.  No hallucinations or delusions were found and he had no risk of suicide or aggression.  

On mental status evaluation in April 2003, the Veteran had impaired memory, tense motor activity, and fair judgment.  He complained of delusions, disorganized thinking, hallucinations, sleep disturbance, low energy, feelings of guilt, and suicidal and homicidal thoughts.  The Veteran demonstrated some paranoia and suspiciousness, appeared distrustful, and he had difficulty being around other people, especially his neighbors.  




The Veteran stated that he had short term memory loss, poor concentration, lack of intimacy, and feelings of inadequacy.  He also described occasionally hearing voices.  Socially, the Veteran was less outgoing, lacked interest in outside pleasurable activities or hobbies, and he had few friends who were veterans.  Emotionally, the Veteran was more aggressive and his anger was explosive and intense.  He regularly had a depressed mood.  He had a history of violence, including domestic violence.  He described his household as chaotic and dysfunctional and his relationship with his second wife and sons was fair.  

The Veteran was employed and was he satisfied with his current employment and he did not have conflicts with supervisor or coworkers.  

In August 2003, the Veterans symptoms were nightmares, flashbacks, intrusive thoughts, memories of combat, anxiety, worry, and panic.  In May 2004 the Veteran was having sleeplessness and was stressed about news related to the war in Iraq.  He struggled with flashbacks of Vietnam.  He drank 3 to 4 beers at night to help him relax.  He stated that his relationship with his wife was improving due to his helping more at home.  

In a letter dated September 2003, the Veteran's VA therapist stated that the Veteran was engaged in bi-monthly therapy.  The Veteran was said to suffer from depressed mood, employment problems, marital problems, poor concentration, flashbacks, nightmares, intrusive/unwanted thoughts, social isolation, sleep disturbance, low self-esteem, feelings of hopelessness and guilt, hypervigilance, lack of concentration, easily angered with explosive outbursts, and feelings of worthlessness and hopelessness.  The Veteran had difficulty maintaining employment and had a pattern of interpersonal conflict.  

On VA examination in December 2004, the Veteran stated that he was working, but his job was not steady due to the economy and that he had previously been laid off due to a downturn in the economy.  



It was noted that the Veteran was being treated and he was prescribed medication, which helped.  He had a few arrests due to domestic violence and DWI with no actual jail sentences, but overnight detentions.  He had hostile feelings towards his current wife and stated that he had to hold himself back from resorting to violence.  He admitted drinking beer on weekends.  The Veteran appeared anxious.  The VA examiner reported that the Veteran's mental status was within acceptable normal limits.  The diagnosis was mild posttraumatic stress disorder.  The GAF score was 55 to 60.  

In February 2008, the Veteran stated that he could not get along with others, that he had assaulted his wife in the past, that he was confused at work, and that he drank to self-medicate.  He had thoughts of suicide and he walked around the house making sure the house was secure.

In a letter in February 2008, the Veteran's private physician who treated him since 1993 stated that the Veteran suffered from depression, aggressive behavior, occasionally suicidal thoughts, and flashbacks.

On VA examination in August 2010, the Veteran stated that when his psychiatrist was transferred in 2004, he did not seek a new mental health provider and he discontinued treatment because he did not find it helpful.  It was noted that the Veteran was employed as a bonder operating a machine at Bell Helicopter where he had been working for 10 years.  He had been promoted since his last VA examination to a more desirable position.  He did not work with others, kept to himself, and did not report any difficulty at work.  He had been married for 17 years and his wife, who accompanied him to the examination, stated that he was more argumentative and a "grouch," but he was a bit calmer.  He was easily angered and wanted to be by himself.  His wife also reported that the Veteran fought in his sleep so they slept in different rooms.  They did not have children together, but his wife had two grown children and three grandchildren who lived with their mother and they saw them infrequently due to a conflict with their parents.  



The Veteran would watch cartoons with the grandchildren.  They used to live close to the Veteran's extended family, but they did not get along so he preferred to keep his distance and contacted them every two weeks.  He was on poor terms with his brother and visited his mother several times a week.  He did not mention his sons during the interview.  The Veteran socialized only with his wife and her extended family.  His wife stated that the Veteran would get upset and think that people were staring at him.  The Veteran spent his time working in the yard, watching television and movies, going to a casino to walk around, and dining out with his wife.  The Veteran drank a 12-pack of beer on the weekends.  

The Veteran denied violent behavior since his last evaluation, but stated that he wanted to fight.  He had thoughts of suicide at times, but denied any attempts.  During the examination, he denied having any suicidal or homicidal ideation.  He did not have any impaired thought process or communication and denied any delusions or hallucinations.  He did not have impaired memory at work and did not have obsessive or ritualistic behaviors that interfered with his ability to function at work or in any environment.  He did have panic attacks once or twice a week with minimal symptoms.  He was depressed and anxious and stated he was uncomfortable around strangers and irritable.  He had difficulty falling asleep and would wake up about twice at night at which time he would check the house.  He had nightmares once every two days and his wife reported hearing him yelling or moaning in his sleep.  

The Veteran was found to have recurrent intrusive thoughts and distressing dreams, and he avoided thoughts or feelings associated with the in-service stressors.  He had a diminished interested in activities, felt detached from others, restricted range of affect, difficulty falling asleep or staying asleep, irritability or outbursts of anger, and hypervigilance.  His symptoms caused clinically significant distress or impairment of social, occupational, or other important areas of functioning.  The Veteran was diagnosed as having chronic posttraumatic stress disorder and was assigned a GAF score of 60.  



The VA examiner noted that the Veteran's occupational functioning was rather good due to his promotion and the Veteran did not exhibit difficulty following complex commands or significant memory problems.  He would feel angry if someone refused to help him at work, but did not have any problems on the job.  The VA examiner stated that if the Veteran was required to work closely with others, he might experience transient or mild posttraumatic stress disorder symptoms.  He appeared to be selective with interpersonal relationships, but this was not necessarily solely attributed to posttraumatic stress disorder, but was also likely due to some personality characteristics.  The Veteran and his wife did enjoy going to the casino as a couple and he was not averse to going out in public and there was a level of trust in their relationship.  

On VA examination in September 2012, the VA examiner indicated that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  The Veteran was with his wife of 20 years and stated they dined out, worked in the yard together, and went to the casino once a month.  He also had army buddies who he was in touch with, worked on cars recreationally, saw his brother on weekends, and saw his granddaughter weekly who cheered him up.  He was working for Bell Helicopters for the past 12 years, mostly by himself cutting materials and did not supervise anyone.  He had no conflicts or problems at work.  He was not being treated and was not taking any medication, which he stated did not seem to help.  He reported talking about his problems with his brother and another veteran.  .

The Veteran's wife stated that the Veteran was usually irritable and grouchy and they slept separately.  The Veteran drank 2 to 3 beers nightly to get a good night sleep, which was less than what he had drank previously.  The VA examiner reported that the Veteran had recurrent and distressing recollections, recurrent distressing dreams, felt detached and estranged from others, had difficulty falling and staying asleep, was irritable or had outbursts of anger, and was hypervigilant.  



The symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  He also had symptoms of anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  

The VA examiner noted that the Veteran did not appear to have symptoms that were new or noticeably worse and that the Veteran's feeling of sadness and hopelessness were likely related to family losses more than posttraumatic stress disorder.  The GAF score was 55. 

Analysis 

In interpreting the various examination reports, the reports must be interpreted in light of the entire medical history, reconciling any contrary findings into a consistent picture.  See 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the rating may accurately reflect the elements of disability present.").

Reconciling the various reports into a consistent disability picture, two elements of the present disability emerge.  First, the Veteran has symptomatology that is associated with the rating criteria under the General Rating Formula and symptomatology not covered in the rating criteria, but are associated with the diagnosis of posttraumatic stress disorder under the DSM-IV, which is referred to in 38 C.F.R. Part 4, § 4 .130 (rating mental disorders). 

And two, while there has been some fluctuation in the symptoms of posttraumatic stress disorder, a material change in the overall severity of the disorder has not been demonstrated at any time during the appeal, which covers a period of about 10 years from 2002 to 2012.  Since the Veteran has filed his claim for service connection, the disability picture has remained essentially constant in symptomatology, in the clinical findings, and in the impact on occupational and social function.  


As for occupational impairment, the evidence does not show that posttraumatic stress disorder affected the Veteran's work as the Veteran reported that he was satisfied with his job without conflicts with his supervisor or coworkers and he had been promoted.  While unemployed at various times, unemployment was due to the economy and not due to posttraumatic stress disorder.  

Although the Veteran complained of having problems with short-term memory and poor concentration, the September 2012 VA examiner noted that the Veteran's occupational functioning was rather good due to his promotion and the Veteran did not exhibit difficulty following complex commands or significant memory problems and he did not have problems at work because of it.  The VA examiner stated that if the Veteran were required to work closely with others, he might experience posttraumatic stress disorder symptoms that would be transient and mild.  The evidence shows that the Veteran had no actual conflicts or problems at work, absenteeism, or decrease in his work quality.  The record shows that the Veteran has been working for 12 years with the same employer. 

As for social impairment, the Veteran was divorced from his first wife and struggled with anger toward his second wife, but he reported having a fair relationship with his wife and his sons and socialized with his wife's extended family and a few friends.  In 2003, the Veteran complained of having difficulty relating to his wife and he had withdrawn from her and had difficulty being around other people.  However, in later records he was shown to have positive relationships with his family and friends.  In August 2010, the VA examiner noted that the Veteran enjoyed going out with his wife and he was not averse to going out in public, and there was a level of trust in their relationship.  

During the September 2002 VA examination, the Veteran was not found to have psychiatric impairment.  Although the Veteran was previously receiving clinical treatment and medication, he discontinued treatment in 2004.  In December 2004, the diagnosis was posttraumatic stress disorder, which was characterized as mild and the Veteran's mental status was within acceptable normal limits.  


In September 2012, the VA examiner described the impact of posttraumatic stress disorder on occupational and social functioning as occasional decrease in work efficiency and intermittent periods of the inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and normal conversation.

The Veteran also have symptoms attributable to posttraumatic stress under DSM IV, such as recurrent and distressing recollections, recurrent distressing dreams, detachment and estrangement from others, flashbacks, sleep disturbance, irritability or outbursts of anger, anxiety and social introversion, and hypervigilance, but the symptoms do not more nearly approximate or equate to occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  

The impact of posttraumatic stress disorder on occupational and social functioning consistent with the Veteran's complaints, symptomatology, and the clinical findings throughout the appellate period shows, is at most reduced reliability and productivity, which is consistent with the assigned GAF scores ranging from 55 to 60 during the entire period, indicative of at most moderate symptoms or moderate difficulty in occupational and social functioning, equating to the criteria for a 50 percent rating.

As for specific symptoms for the next higher rating, in April 2003 and in February 2008, the Veteran complained of suicidal thoughts.  On VA examination in September 2002, the Veteran indicated that he got depressed, but not suicidal.  In November 2004, the Veteran was not at risk of suicide.  On VA examination in December 2004, the Veteran's mental status was within acceptable normal limits.  On VA examination in August 2010, the Veteran denied suicidal ideation.  The rest of the evidence, covering over 10 years, is silent as to suicidal ideation.  





The overall effect of suicidal ideation during the period of the appeal does not more nearly approximate or equate to occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood for the next higher rating, as there has been no material change in the Veteran's symptomatology or actions.

As for impaired impulse control, while the Veteran has anger problems, unprovoked irritability with periods of violence during the appeal period is not shown.  The Veteran does have a history of violent behavior, but the incident with his neighbors occurred in 1995, and the Veteran was not specific as to any incident with his wife.  The record does shows that on VA examination in December 2004 the Veteran stated that while he had feelings of hostility directed at his wife, he had not resorted to violent behavior.  On VA examination in August 2010 the Veteran denied any violent behavior since he was last examined by VA, which was in 2004.  As such, the disability picture does not more nearly approximate or equate to impaired impulse control, such as unprovoked irritability with periods of violence, the criteria for the next higher rating, at any time during the appeal period.

While there is evidence of difficulty in establishing and maintaining effective relationships, the level of occupational and social impairment does not more nearly approximate or equate to the inability to establish and maintain effective relationships, the criteria for the next higher rating, at any time during the appeal period. 

As for delusions or hallucinations, there were only two reports of the Veteran complaining of delusions, hallucinations, hearing voices or noises and seeing shadows.  All other treatment records and VA examinations show that the Veteran did not have delusions or hallucination or were silent regarding this symptom.  In fact, while he complained of hearing noises and seeing shadows at night in November 2004, no hallucinations or delusions were found on examination.  




As such, the evidence fails to show persistent delusions or hallucinations as described the criteria for a totally disability rating.

In light of the whole recorded history and reconciling the various reports into a consistent picture, the Veteran's occupational and social impairment does not more nearly approximate or equate to occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking or mood, the criteria for the next higher rating.  In light of the foregoing, the preponderance of the evidence is against a rating higher than 50 percent at any time during the appeal period.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for such a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).





Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is encompassed by the Rating Schedule and the assigned schedule rating is adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1). 

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, and the Veteran does not have any symptomatology not already encompassed by the Rating Schedule.

Total Disability Rating for Compensation based on Individual Unemployability 

The Veteran has not raised the claim for a total disabled rating for compensation based on individual unemployability and the claim is not reasonably raised by the record as the Veteran is working.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).


ORDER

An initial rating higher than 50 percent for posttraumatic stress disorder at any time during the appeal period or currently is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


